DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following reasons:  
Fig. 5A is labeled as “Prior Art”.  Upon review of the specification, this does not appear to be prior art, but rather the Applicant’s invention.
Figs. 8A and 8B have different parts with the same numbers (see #80 and 100).  In fig. 8A, #100 appears to be indicating the entire assembly (valve and barrel), but in fig. 8B it is only indicating a portion of the valve.  Also, in fig. 8A, #80 is indicating the barrel, but in fig. 8B it appears to indicate the valve assembly.
Fig. 8F uses #80 to indicate the entire valve and barrel assembly, but this runs counter to figs. 8A and 8B.
Fig. 8Fuses #81 but there is no corresponding element in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
a.	The specification fails to note reference number 81 that is used in fig. 8F.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 2 of the Specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Interpretation
Independent claim 58 recites, “A method of making an air cannon…”.  However, it is noted that the steps recited after this are not commensurate with “making” an air cannon but rather using or deploying an air cannon.  The steps recite providing a cannon barrel, disposing a plunger in the barrel and coupling a valve assembly to said cannon barrel.  While these steps can be broadly understood to be deploying the air cannon or perhaps, at most, the final steps of assembling the air cannon, they do not appear to be properly “making” the air cannon as the steps recited do not refer to steps of manufacture.  The claims will be interpreted such that the method claimed is referring to a method of deployment or use, but not necessarily a method of manufacture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,110,579 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the instant claims and those of the ‘579 patent are minor actions/steps which are themselves implied by the language of the ‘579 patent and will be further detailed below.
Regarding claim 58, the limitations of this claim are read on by claims 1, 5, 6, 8, 11, 14 or 16 of the ‘579 patent.  
The instant claim recites, “providing a cannon barrel”.  The cited claims of the ‘579 patent recite, “a cannon barrel”.  The claimed presence of a cannon barrel in the ‘579 patent naturally infers “providing” said cannon barrel.
The instant claim recites, “disposing a plunger within said cannon barrel”.  The cited claims of the ‘579 patent recite, “a plunger disposed within said cannon barrel”.  In order to be “disposed” within said cannon barrel the plunger there must have been a step of “disposing” said plunger in said barrel.
The instant claim recites, “coupling a valve assembly to said cannon barrel first end”.  The cited claims of the ‘579 patent recite, “a valve assembly coupled to said cannon barrel first end”.  In order for the valve to be “coupled” to said cannon barrel first end there must have been a step of “coupling” said valve to said cannon barrel first end.
In summary, while the claims of the ‘579 patent are apparatus claims and the claims of instant application are method claims, the methods steps set forth in the instant application were previously inferred/suggested by the claims of the ‘579 patent.  As such, the rejection of the cited claims is deemed proper on the grounds of nonstatutory double patenting.  This reasoning is also applied to any corresponding dependent claims.

Regarding claim 59, the limitations of this claim are read on by claim 1 of the ‘579 patent.
Regarding claim 60, the limitations of this claim are read on by claim 2 of the ‘579 patent.
Regarding claim 61, the limitations of this claim are read on by claim 3 of the ‘579 patent.
Regarding claim 62, the limitations of this claim are read on by claim 5 of the ‘579 patent.
Regarding claim 63, the limitations of this claim are read on by claim 6 of the ‘579 patent.
Regarding claim 64, the limitations of this claim are read on by claim 7 of the ‘579 patent.
Regarding claim 65, the limitations of this claim are read on by claim 8 of the ‘579 patent.
Regarding claim 66, the limitations of this claim are read on by claim 9 of the ‘579 patent.
Regarding claim 67, the limitations of this claim are read on by claim 10 of the ‘579 patent.
Regarding claim 68, the limitations of this claim are read on by claim 11 of the ‘579 patent.
Regarding claim 69, the limitations of this claim are read on by claim 12 of the ‘579 patent.
Regarding claim 70, the limitations of this claim are read on by claim 13 of the ‘579 patent.
Regarding claim 71, the limitations of this claim are read on by claim 14 of the ‘579 patent.
Regarding claim 72, the limitations of this claim are read on by claim 15 of the ‘579 patent.
Regarding claim 73, the limitations of this claim are read on by claim 16 of the ‘579 patent.
Regarding claim 74, the limitations of this claim are read on by claim 17 of the ‘579 patent.
Regarding claim 75, the limitations of this claim are read on by claim 4 of the ‘579 patent.

Claims 76-77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,110,579 B2 in view of Stevens (US Patent 1,829,309). 
Regarding claim 76, the ‘579 patent claims a plunger, but not that it is symmetrical about a vertical centerline which is orthogonal to the longitudinal axis of said plunger.  
However, Stevens teaches a plunger (7) symmetrical about a vertical centerline which is orthogonal to the longitudinal axis of said plunger (see fig. 4 below).

    PNG
    media_image1.png
    289
    635
    media_image1.png
    Greyscale

Given the teachings of Stevens, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the claimed plunger be symmetrical in the cited manner.  Doing so would make manufacturing and assembly easier because it would allow for the plunger to be inserted without having to consider if it was facing a particular direction.

Regarding claim 77, the ‘579 patent claims a plunger, but not that it is symmetrical about a horizontal centerline and a vertical centerline which is orthogonal to the longitudinal axis of said plunger.  
However, Stevens teaches a plunger (7) symmetrical about a horizontal centerline and a vertical centerline which is orthogonal to the longitudinal axis of said plunger (see fig. 4 above).
Given the teachings of Stevens, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the claimed plunger be symmetrical in the cited manner.  Doing so would make manufacturing and assembly easier because it would allow for the plunger to be inserted without having to consider if it was facing a particular direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by American International Manufacturing Corporation Wrist Pin Knocker (Admitted Prior Art of the Applicant's specification, pgs. 2-4) hereinafter referred to as APA ’01.
Regarding claim 21, APA ’01 (Specification – pgs. 2-4; Figs 1-4 and 6) discloses a method of making an air cannon comprising: 
providing a cannon barrel (1) having opposing cannon barrel first (right side fig. 2) and second ends (left side fig. 2), said cannon barrel second end configured to couple (@ 3; Specification pg. 3 lines 1-2) to a wrist pin; 
disposing a plunger (P) within said cannon barrel; 
coupling a valve assembly (6A, 10) to said cannon barrel first end (fig. 2); 
said valve assembly comprising: 
a first position configured to direct compressed air into said cannon barrel first end to urge said plunger toward said cannon barrel second end (Specification pg. 3 lines 10-12); and 
a second position configured to create a vacuum to retract said plunger toward said cannon barrel first end (Specification pg. 3 lines 6-9 – “suction”; also Specification pg. 3 line 20 – pg. 4 line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA ’01 in view of Stevens (US Patent 1,829,309).
Regarding claim 76, APA ’01 discloses a plunger, but not that it is symmetrical about a vertical centerline which is orthogonal to the longitudinal axis of said plunger.  
However, Stevens teaches a plunger (7) symmetrical about a vertical centerline which is orthogonal to the longitudinal axis of said plunger (see fig. 4 below).

    PNG
    media_image1.png
    289
    635
    media_image1.png
    Greyscale

Given the teachings of Stevens, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the plunger of APA ’01 be symmetrical in the cited manner.  Doing so would make manufacturing and assembly easier because it would allow for the plunger to be inserted without having to consider if it was facing a particular direction.

Regarding claim 77, APA ’01 discloses a plunger, but not that it is symmetrical about a horizontal centerline and a vertical centerline which is orthogonal to the longitudinal axis of said plunger.  
However, Stevens teaches a plunger (7) symmetrical about a horizontal centerline and a vertical centerline which is orthogonal to the longitudinal axis of said plunger (see fig. 4 above).
Given the teachings of Stevens, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the plunger of APA ’01 be symmetrical in the cited manner.  Doing so would make manufacturing and assembly easier because it would allow for the plunger to be inserted without having to consider if it was facing a particular direction.

Allowable Subject Matter
Claims 59-75 would be allowable if they were to overcome the Double Patenting rejection via a properly filed Terminal Disclaimer and were written in independent form incorporating all the subject matter of the intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art not relied upon generally relates to the field of pneumatic fired piston percussion tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731